                   2:19-cv-02149-CSB-JEH # 9              Page 1 of 2                                                  E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                               Friday, 23 August, 2019 11:37:04 AM
                                                                                                Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Central District
                                             __________          of__________
                                                        District of Illinois

                        Daniel Deneen                          )
                             Plaintiff                         )
                                v.                             )      Case No.     2:19-cv-2149-CSB-EIL
      Thomas G. Miebach, Jennifer R. Maupin, et al             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants Thomas G. Miebach and Jennifer R. Maupin                                                            .


Date:          08/23/2019                                                               /s/ Thomas J. Sotos
                                                                                         Attorney’s signature


                                                                                    Thomas J. Sotos; 6327630
                                                                                     Printed name and bar number
                                                                                          77 W Wacker Dr
                                                                                             Suite 3100
                                                                                         Chicago, IL 60601

                                                                                               Address

                                                                                         sotost@gtlaw.com
                                                                                            E-mail address

                                                                                          (312) 456-8400
                                                                                          Telephone number



                                                                                             FAX number
         2:19-cv-02149-CSB-JEH # 9              Page 2 of 2
                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS



               Daniel Deneen                       )
                   Plaintiff                       )
                      v.                           )    Case No. 2:19-cv-2149-CSB-EIL
 Thomas G. Miebach, Jennifer R. Maupin, et al      )
                  Defendant                        )


                                    CERTIFICATE OF SERVICE

I certify that on _______________,
                   08/23/2019      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

 James C. Pullos; Gregory E. Ostfeld
_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                                              /s/ Thomas J. Sotos
                                                              Attorney’s signature

                                                          Thomas J. Sotos; 6327630
                                                         Printed name and bar number
                                                               77 W Wacker Dr
                                                                  Suite 3100
                                                              Chicago, IL 60601

                                                                    Address

                                                              sotost@gtlaw.com
                                                                E-mail address

                                                                (312) 456-8400
                                                               Telephone number


                                                                 Fax number




 Print                 Save As...                                                           Reset
